DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The IDS submitted on 04/10/2020 and 07/11/2020 are in compliance and have been considered.  Examiner notes that, given the quantity and length of the references, only a cursory review has been performed until such time as Applicant provides a detailed explanation of relevance or specifically points out only those sections of relevance in the disclosure. 

Claim Status
Claims 20-28 and 30-42 had been previously cancelled in the Preliminary Amendments dated 09/30/2020.
Claims 1, 3, 9-13, 15, 17-19, and 29 have been amended since the Office Action dated 01/28/2022.
Claims 1-19 and 29 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (US Patent No. 6,459,991) in view of Marenco et al. (US PGPUB 2021/0284183), and further in view of Penilla et al. (US PGPUB 2017/0200449).

As per Claim 29, Takiguchi et al. teach a system for detecting an improperly driven vehicle, the system comprises: at least one sensor (Col 4 L 9-13) of a monitoring vehicle that is configured to generate sensed information regarding an environment of a monitoring vehicle (Col 4 L 9-28); a processing unit (Col 4 L 13-14) that is configured to: detect, based the sensed information, a behavior of a monitored vehicle (Col 4 L 21-26); determine whether the behavior of the monitored vehicle is an improper behavior (Col 4 L 9-28); generate an improper vehicle label that comprises a unique vehicle identifier that identifies the monitored vehicle, when the behavior of the monitored vehicle is determined to be improper (Col 4 L 9-28; Position, velocity and other factors unique to the vehicle running in the counter direction); and a communication module that is configured to send the improper vehicle label to at least one database (Col 4 L 9-28; Col 9 L 39-50).

Takiguchi et al. fail to teach wherein the determining is based on reactions of a driver of the monitored vehicle that are indicative that the driver is stressed; and wherein the database is a shared database accessible to other vehicles.
However, Penilla et al. teach methods and vehicles for using determined mood of a human driver and moderate vehicle response in which biometrics may be used to sense other parameters of a user. For example, surfaces on a vehicle that the user/driver may come into contact may be analyzed. For instance, door surfaces may be monitored, floor surfaces may be monitored, dashboard surfaces may be monitored, and seat surfaces may be monitored. The surfaces may be configured with various sensors, e.g., biometric sensors. The sensors may or may not be visible or may be covered by liners, cloths, plastics, steel, metals, glass, etc. The materials, in some embodiments, are configured based on the sensing surface. For example, if the surface a door panel, the surface may be covered with leather, glass, plastic, transparent materials, heat sensitive materials, and/or tactile materials. In some embodiments, when a user is in contact with some surface of the vehicle, e.g., the driver, or passenger or both, particular users maybe be optionally monitored for mood and/or wellness. For instance, for the driver, it would be a benefit to monitor a driver to see if the driver is getting tired, sleepy, over agitated, stressed, high energy, lower energy, or simply non-responsive. This monitoring can occur over time, e.g., over a period of a trip or multiple trips, wherein some trips having similar patterns can be used to establish reference points. The reference points can be used to build a user profile and learning curves, which assist a vehicle system to make better identification of mood and/or wellness. Using this information, which can be shared and/or co-processed in the cloud, the vehicle can be configured to apply responsive action. The responsive action may be, for instance, waking up the driver with sound, air, warnings, and/or signals. Suggesting that the driver relax. Notifying a third party that the driver is tired (e.g., an employer of a vehicle driver), notifying the driver to change the temperature, automatically change the temperature, etc. (P0153).
Takiguchi et al. and Penilla et al. are analogous art because they both disclose vehicle monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle behavior detection system (as taught by Takiguchi et al.) with detection of a stressed driver (as taught by Penilla et al.) in order to apply responsive action (Penilla et al. P0153).

But the combination of Takiguchi et al. and Penilla et al. outlined above fails to teach wherein the database is a shared database accessible to other vehicles.
However, Marenco et al. teach an automotive autonomous driving system in which the database of the recurrent low speed maneuvers may be stored in the internal memory of the automotive electronic control unit 5 or in a dedicated storage unit externally connected to the automotive electronic control unit 5, and, optionally, automatically duplicated, through an automatic synchronization procedure, in a specific remote repository, for example a remote server, in which it may be shared with other drivers, for example other relatives, who may need to perform the same recurrent low speed maneuvers (P0061).
Takiguchi et al., Penilla et al., and Marenco et al. are analogous art because they all disclose vehicle monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle behavior detection system (as taught by the combination of Takiguchi et al. and Penilla et al.) with a shared database (as taught by Marenco et al.) such that it may be shared with other drivers, for example other relatives, who may need to perform the same maneuvers (Marenco et al. P0061).

Regarding Claim 1, the claim is drawn to the method of using the corresponding apparatus claimed in Claim 29.  Therefore, method claim 1 corresponds to apparatus claim 29, and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Takiguchi et al., Penilla et al., and Marenco et al. (as applied to Claim 29).

As per Claim 7, Marenco et al. in the combination outlined above further teach the method according to claim 1 (as described above), wherein the monitoring vehicle is an autonomous vehicle having an autonomous driving policy (P0054-0057, 0059-0066) that imposes at least one limit on autonomous driving of the monitoring vehicle (P0060), wherein the determining is responsive to the at least one limit (P0060).

Claims 2-6, 8-9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. in view of Marenco et al. and Penilla et al., as applied to claims 1, 7, and 29 above, and further in view of Fields et al. (US PGPUB 2021/0272207).

As per Claim 2, the combination of Takiguchi et al., Penilla et al., and Marenco et al. outlined above teaches the method according to claim 1 (as described above).

The combination of Takiguchi et al., Penilla et al., and Marenco et al. outlined above fails to teach wherein the determining comprises applying, by the processing unit, a machine learning process that was trained on vehicle behaviors that led to accidents.
However, Fields et al. teach systems and methods for determining a driving score in which the time-stamped smart traffic light data, and telematics and sensor data received from the vehicle may be input into a machine learning program that is trained to (i) determine if the vehicle was traveling in accordance with the color of the smart traffic light at a time that a vehicle collision occurred at an intersection associated with the smart traffic light, or (ii) otherwise determine that the vehicle or driver did not cause the vehicle collision (P0272, 0274, 0277, 0279, 0289).
Takiguchi et al., Penilla et al., Marenco et al., and Fields et al. are analogous art because they all disclose vehicle monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle behavior detection system (as taught by the combination of Takiguchi et al., Penilla et al., and Marenco et al.) with a trained machine learning module (as taught by Fields et al.) in order to identify a trigger event potentially associated with, or associated with, a vehicle collision, or trigger event that indicates an anomalous condition or a high risk of vehicle collision (Fields et al. P0277).

As per Claim 3, the combination of Takiguchi et al., Penilla et al., and Marenco et al. outlined above teaches the method according to claim 1 (as described above).

The combination of Takiguchi et al., Penilla et al., and Marenco et al. outlined above fails to teach wherein the determining comprises applying, by the processing unit, a machine learning process that was trained on vehicle behaviors that led to at least one out of accidents and near accidents.
However, Fields et al. teach systems and methods for determining a driving score in which the time-stamped smart traffic light data, and telematics and sensor data received from the vehicle may be input into a machine learning program that is trained to (i) determine if the vehicle was traveling in accordance with the color of the smart traffic light at a time that a vehicle collision occurred at an intersection associated with the smart traffic light, or (ii) otherwise determine that the vehicle or driver did not cause the vehicle collision (P0272, 0274, 0277, 0279, 0289).
Takiguchi et al., Penilla et al., Marenco et al., and Fields et al. are analogous art because they all disclose vehicle monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle behavior detection system (as taught by the combination of Takiguchi et al., Penilla et al., and Marenco et al.) with a trained machine learning module (as taught by Fields et al.) in order to identify a trigger event potentially associated with, or associated with, a vehicle collision, or trigger event that indicates an anomalous condition or a high risk of vehicle collision (Fields et al. P0277).

As per Claim 4, the combination of Takiguchi et al., Penilla et al., and Marenco et al. outlined above teaches the method according to claim 1 (as described above).

The combination of Takiguchi et al., Penilla et al., and Marenco et al. outlined above fails to teach wherein the determining comprises applying, by the processing unit, a rule based process that comprises traffic rules and regulations.
However, Fields et al. teach systems and methods for determining a driving score in which the mobile computing device 110, on-board computer 114, or external computing device 206 may identify improper vehicle operation based upon the telematics data regarding the driving behavior of the driver. Such improper driving behavior may include actions by the driver while operating the vehicle 108 that increase the risk of an accident or violate legal rules governing vehicle operation, such as one or more of the following: excessive acceleration, excessive speed, hard braking, sharp turning, rolling stops, tailgating, lane departure, swerving, or approaching too near another vehicle 202 during operation of the vehicle 108. For example, driving more than a threshold level above a speed limit, sharp braking, excessive acceleration, rolling stops, or lateral swerving may be identified as indicative of improper driving behavior. Use of a mobile phone during vehicle operation, hands-free operation in a construction zone or heavy traffic conditions, or similar distractions may also be identified as improper driving behavior (P0236).
Takiguchi et al., Penilla et al., Marenco et al., and Fields et al. are analogous art because they all disclose vehicle monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle behavior detection system (as taught by the combination of Takiguchi et al., Penilla et al., and Marenco et al.) with a rule based process (as taught by Fields et al.) in order to identify improper driving behavior which may increase the risk of an accident or violate legal rules governing vehicle operation (Fields et al. P0236).

As per Claim 5, the combination of Takiguchi et al., Penilla et al., and Marenco et al. outlined above teaches the method according to claim 1 (as described above).

The combination of Takiguchi et al., Penilla et al., and Marenco et al. outlined above fails to teach wherein the determining comprises monitoring a response of a driver of the monitored vehicle to the behavior of the monitored vehicle.
However, Fields et al. teach systems and methods for determining a driving score in which the mobile computing device 110, on-board computer 114, or external computing device 206 may identify improper vehicle operation based upon the telematics data regarding the driving behavior of the driver. Such improper driving behavior may include actions by the driver while operating the vehicle 108 that increase the risk of an accident or violate legal rules governing vehicle operation, such as one or more of the following: excessive acceleration, excessive speed, hard braking, sharp turning, rolling stops, tailgating, lane departure, swerving, or approaching too near another vehicle 202 during operation of the vehicle 108. For example, driving more than a threshold level above a speed limit, sharp braking, excessive acceleration, rolling stops, or lateral swerving may be identified as indicative of improper driving behavior. Use of a mobile phone during vehicle operation, hands-free operation in a construction zone or heavy traffic conditions, or similar distractions may also be identified as improper driving behavior (P0236).
Takiguchi et al., Penilla et al., Marenco et al., and Fields et al. are analogous art because they all disclose vehicle monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle behavior detection system (as taught by the combination of Takiguchi et al., Penilla et al., and Marenco et al.) with driver response monitoring (as taught by Fields et al.) in order to identify improper driving behavior which may increase the risk of an accident or violate legal rules governing vehicle operation (Fields et al. P0236).

As per Claim 6, Marenco et al. in the combination outlined above further teach the method according to claim 1 (as described above), wherein the monitoring vehicle is an autonomous vehicle having an autonomous driving policy (P0054-0057, 0059-0066).

The combination of Takiguchi et al., Penilla et al., and Marenco et al. outlined above fails to teach wherein the driving policy defines at least one monitored vehicle behavior as improper, and wherein the determining is responsive to the driving policy.
However, Fields et al. teach systems and methods for determining a driving score in which the mobile computing device 110, on-board computer 114, or external computing device 206 may identify improper vehicle operation based upon the telematics data regarding the driving behavior of the driver. Such improper driving behavior may include actions by the driver while operating the vehicle 108 that increase the risk of an accident or violate legal rules governing vehicle operation, such as one or more of the following: excessive acceleration, excessive speed, hard braking, sharp turning, rolling stops, tailgating, lane departure, swerving, or approaching too near another vehicle 202 during operation of the vehicle 108. For example, driving more than a threshold level above a speed limit, sharp braking, excessive acceleration, rolling stops, or lateral swerving may be identified as indicative of improper driving behavior. Use of a mobile phone during vehicle operation, hands-free operation in a construction zone or heavy traffic conditions, or similar distractions may also be identified as improper driving behavior (P0236).
Takiguchi et al., Penilla et al., Marenco et al., and Fields et al. are analogous art because they all disclose vehicle monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle behavior detection system (as taught by the combination of Takiguchi et al., Penilla et al., and Marenco et al.) with policy-based vehicle behavior determination (as taught by Fields et al.) in order to identify improper driving behavior which may increase the risk of an accident or violate legal rules governing vehicle operation (Fields et al. P0236).

As per Claim 8, the combination of Takiguchi et al., Penilla et al., and Marenco et al. outlined above teaches the method according to claim 1 (as described above).

The combination of Takiguchi et al., Penilla et al., and Marenco et al. outlined above fails to teach comprising sending the improper vehicle label via a vehicle to vehicle communication link.
However, Fields et al. teach systems and methods for determining a driving score in which the mobile computing device 110 or on-board computer 114 may identify the vehicle 202 operating in proximity to the vehicle 108. This may be accomplished using the sensor data received from the one or more sensors at block 1602 or may be accomplished using additional data. For example, V2V data including a vehicle identifier may be received from a transceiver of the vehicle 202 (P0252).  The mobile computing device 110 or on-board computer 114 obtains evaluation data regarding the identified vehicle 202.  The evaluation data may be received from an external computing device 206 via the network 201 in response to a request from the mobile computing device 110 or on-board computer 114. The external computing device 206 may be a remote server associated with an insurer of the vehicle 108 or the vehicle 202, or it may be a remote server associated with a third-party driver evaluation or rating agency. The evaluation data may instead be received directly from the vehicle 202, such as via wireless V2V communication. As yet another alternative, the evaluation data may be stored in a local database stored in a memory device associated with the mobile computing device 110 or on-board computer 114, which may be updated periodically to include evaluation data regarding a plurality of vehicles operating in the geographic area in which the vehicle 108 is usually or currently operating. The evaluation data may be associated with the identified vehicle 202 or a driver of the identified vehicle 202, as described above. The evaluation data may include scores, profiles, or other indications of risk associated with operation of the vehicle 202, such as those types of evaluation data described above. In some embodiments, the evaluation data may include a risk level associated with the operation of the identified vehicle 202 (generally, or by a particular driver), which may be specific to the operating conditions of the vehicle environment (e.g., weather, traffic, road type, time of day, etc.). In some embodiments, the evaluation data may be received from a third vehicle operating within the same environment as the vehicle 108 and the identified vehicle 202, such as from another vehicle that has identified the vehicle 202 and obtained associated evaluation data (P0253).
Takiguchi et al., Penilla et al., Marenco et al., and Fields et al. are analogous art because they all disclose vehicle monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle behavior detection system (as taught by the combination of Takiguchi et al., Penilla et al., and Marenco et al.) with vehicle-to-vehicle driving operation identification (as taught by Fields et al.) in order to obtain indications of risk associated with operation of the vehicle (Fields et al. P0253).

As per Claim 9, the combination of Takiguchi et al., Penilla et al., and Marenco et al. outlined above teaches the method according to claim 1 (as described above).

The combination of Takiguchi et al., Penilla et al., and Marenco et al. outlined above fails to teach wherein the improper vehicle label comprise information about at least one out of the improper behavior, a time of occurrence of the improper behavior, a type of improper behavior or a severity of the improper behavior.
However, Fields et al. teach systems and methods for determining a driving score in which the mobile computing device 110, on-board computer 114, or external computing device 206 may identify improper vehicle operation based upon the telematics data regarding the driving behavior of the driver. Such improper driving behavior may include actions by the driver while operating the vehicle 108 that increase the risk of an accident or violate legal rules governing vehicle operation, such as one or more of the following: excessive acceleration, excessive speed, hard braking, sharp turning, rolling stops, tailgating, lane departure, swerving, or approaching too near another vehicle 202 during operation of the vehicle 108. For example, driving more than a threshold level above a speed limit, sharp braking, excessive acceleration, rolling stops, or lateral swerving may be identified as indicative of improper driving behavior. Use of a mobile phone during vehicle operation, hands-free operation in a construction zone or heavy traffic conditions, or similar distractions may also be identified as improper driving behavior (P0236).
Takiguchi et al., Penilla et al., Marenco et al., and Fields et al. are analogous art because they all disclose vehicle monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle behavior detection system (as taught by the combination of Takiguchi et al., Penilla et al., and Marenco et al.) with behavior-based identification (as taught by Fields et al.) in order to identify improper driving behavior which may increase the risk of an accident or violate legal rules governing vehicle operation (Fields et al. P0236).

As per Claim 14, the combination of Takiguchi et al., Penilla et al., and Marenco et al. outlined above teaches the method according to claim 1 (as described above).

The combination of Takiguchi et al., Penilla et al., and Marenco et al. outlined above fails to teach wherein the improper vehicle label does not include information about the improper behavior.
However, Fields et al. teach systems and methods for determining a driving score in which the telematics and/or other data may be collected over one or more vehicle trips or days, and may be associated with multiple drivers of the vehicle, and/or the telematics and/or other data may be used to identify the driver driving the vehicle during each trip (P0132, 0136, 0139 among others).  The target vehicle 202.1 may be identified based upon an insurance policy associated with the target vehicle 202.1, such as by identifying the vehicle 202.1 (e.g., using an image of a license plate or data received by V2V wireless communication) and matching the target vehicle 202.1 with an insurance policy (e.g., by submitting a query to a database associated with an insurer providing insurance for the vehicle 108 via the network 201 and external computing device 206) [P0243].
Takiguchi et al., Penilla et al., Marenco et al., and Fields et al. are analogous art because they all disclose vehicle monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle behavior detection system (as taught by the combination of Takiguchi et al., Penilla et al., and Marenco et al.) with driver and vehicle identification (as taught by Fields et al.) in order to facilitate driver and vehicle evaluation (Fields et al. P0241, 0243).

Allowable Subject Matter
Claims 15-19 are allowed.

Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 10, the prior art of record fails to disclose, teach, or suggest “wherein a storage of improper vehicle labels in the at least one shared database is limited by a limitation regarding an overall number of improper vehicle labels within the at least one shared database”.

Regarding Claim 11, the prior art of record fails to disclose, teach, or suggest “wherein a storage of improper vehicle labels in the at least one shared database is limited by a limitation regarding an overall number of improper vehicle labels of a certain type of improper behavior within the at least one shared database”.

Regarding Claim 12, the prior art of record fails to disclose, teach, or suggest “wherein a storage of improper vehicle labels in the at least one shared database is limited by a limitation learnt by a machine learning process”.

Regarding Claim 13, the prior art of record fails to disclose, teach, or suggest “defining a behavior of the monitored vehicle as a proper behavior when the behavior is a normal behavior of vehicles, even when the behavior brakes a traffic rule”.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 15, the prior art of record fails to disclose, teach, or suggest a non-transitory computer readable medium for detecting an improperly driven vehicle “wherein a storage of improper vehicle labels in the at least one shared database is limited by a limitation learnt by a machine learning process”.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685